DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) and specie A1 in the reply filed on 01/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search art related to claims 8-10 because that same art would related to claims 1-7.  This is not found persuasive. Examiner respectfully notes that Groups I, II and III are classified in different classes as explained in the restriction mailed on 11/16/2021 and there is a search and/or examination burden for the patentably distinct species and the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2022.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 01/04/2022. Claim 1-3 and 6-7 are previously presented and claims 4-5 and8-10 are withdrawn. Accordingly claims 1-3 and 6-7 are examined herein.
Note
Examiner wishes to point out to Applicant that claim(s) 1-3 and 6-7 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a discharger configured to discharge a fabricating material” in all examined claims with corresponding structure/scope disclosed at [0027] of instant publication.
“a measuring device configured to measure a physical quantity” in all examined claims with corresponding structure/scope disclosed at [0066] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mandel (US 2017/0157828).
Regarding claim 1, Mandel teaches a fabricating system (a three-dimensional object printer (100)) (see Fig.1) comprising:
a discharger (multi-nozzle extrusion printhead (108)) configured to discharge a fabricating material (extrusion material) to perform fabrication (see Fig. 1; [0040-0041]);
a measuring device (i.e. pressure sensor or DC motor to maintain a level of torque for the motor) and configured to measure a physical quantity (torque) at least related to a discharge resistance arising when the fabricating material is discharged from the discharger (see [0066]); and a control device (128) configured to control a supply amount of the fabricating material supplied to the discharger based on the physical quantity measured by the measuring device (see Figs.1 and 13;[0066] and [0076]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2019/0022725).
Regarding claim 1, Bauer teaches a fabricating system (300) (see Fig. 3) comprising:
a discharger (a nozzle (302)) configured to discharge a fabricating material (building material (310)) to perform fabrication (build plate) (see Fig. 3; [0046]);
a measuring device (i.e. a sensor (328) such as a load cell or a torque sensor) configured to measure a physical quantity at least related to a discharge resistance arising (i.e. blockages or other impediments to driving the build material may be occurring) when the fabricating material is discharged from the discharger (see Fig. 3;[0101] and [0163]); and a control device configured to control a supply amount of the fabricating material supplied to the discharger (i.e. a feed rate controller control the feeding rate of the build material) (see [0013-0014] and [0144]).  Bauer does not explicitly teach that the control device controlling the supply amount base based on the physical quantity measured by the measuring device.  However, since Bauer teaches the controller is configured to vary the feed rate of the build material into the nozzle during extrusion (see [0144]) and the sensor (328)  is a load cell or a torque sensor coupled to the drive system (308) and configured to sense the load on the drive system in order to determine whether any blockages or other impediments to driving the build material may be occurring (see Fig.3; [0101]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Bauer with the control device controlling the In addition, the taught measuring device and the control are substantially identical in structure and it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (Please see MPEP 2112.01 I for further details).  
Regarding claim 2, Bauer further teaches the fabricating system, wherein the control device is capable to be configured to perform feedback control for operating the supply amount of the fabricating material (build material) so that the physical quantity (torque) measured by the measuring device (328) becomes a target value (see Fig. 3; [0008-0014] and [0163]). Furthermore, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details). 
Regarding claim 3, Bauer further teaches the fabricating system, further comprising a feeding mechanism (a drive system (308) including a power generator to feed the fabricating material to the discharger (302), wherein the measuring device is configured to measure a torque of the power generator of the feeding mechanism as the physical quantity (see Fig.3; [0046], [0097], [0101] and [0163]).
Regarding claim 6, Bauer further teaches the fabricating system wherein the control device is configured to:
calculate a reference supply amount of the fabricating material based on tool path data (i.e. the feed rate controller configured to vary the feed rate of the build material into the nozzle during extrusion with at least two different feed rates selected to mitigate clogging of the build material within the nozzle (see [0012-0014] and [0144]).  Bauer does not explicitly teach that the controller configured to (a) calculate, based on the reference supply amount, a target value for approximating the physical quantity measured by the measuring device; and (b) adjust the supply amount of the fabricating material based on the reference supply amount of the fabricating material and a difference between the physical quantity measured by the measuring device and the target value.  However, since Bauer teaches the controller is capable to (a) detect a torque (physical quantity) is detected by a torque sensor coupled to the drive In addition, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (Please see MPEP 2112.01 I for further details).
Regarding claim 7, Bauer further teaches the fabricating system, wherein the fabricating system includes a three-dimensional fabricating apparatus of a fused deposition fabricating system (i.e. extruder (300) for a three-dimensional printer), the fabricating material is a resin material (thermoplastic) (see Fig. 3; [0046] and [0080]), and the discharger is a discharge nozzle (nozzle (302)) included in a fabricating head of the three- dimensional fabricating apparatus, to discharge the resin material in a molten state (see Fig. 3; [0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743